Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claims 1-7 have been cancelled. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
	
Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1)  A shot peening efficiency system for separating reusable abrasive media from non-reusable media having a housing defining an enclosure and being configured for further separating previously sorted and discarded abrasive media, the shot peening efficiency system operating via the housing comprising: a symmetrically bisected housing having a left housing component and a right housing component having an angled opening configured to receive an abrasive media inlet valve wherein the left housing component and the right housing component are connected via one or more fasteners;  71Attorney Docket No. 00965.003-PA-USN-UA8 wherein the symmetrically bisected housing is deep set at the left housing component and the right housing component in a manner configured to accept a separator assembly comprising at least one wire mesh screen, at least one vibratory motor, and one or more mounting hardware components; wherein the symmetrically bisected housing is further separated into a main channel having a first channel for reusable abrasive media and a second channel for non-reusable abrasive media; wherein the separator assembly is further configured to separate reusable abrasive media from non-reusable abrasive media by passing the separated reusable abrasive media via the first channel and by passing the separated non-reusable abrasive media via the second channel; wherein the first channel terminates at a reusable abrasive media outlet valve further comprising at least one first hose, at least one first adapter; and at least one first abrasive media hopper; and wherein the second channel terminates at a discards abrasive media outlet valve further comprising at least one second hose, at least one second adapter; and at least one second abrasive media hopper.  

Claim 15 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for separating reusable abrasive media from non-reusable media comprising: separating previously sorted and discarded abrasive media via a symmetrically bisected housing having a left housing component and a right housing component having an angled opening configured to receive an abrasive media inlet valve wherein the left housing component and the right housing component are connected via one or more fasteners; vibrating a separator assembly configured to rest deep set in the symmetrically bisected housing the separator assembly comprising at least one wire mesh screen, at least one vibratory motor, and one or more mounting hardware components; separating a main channel into having a first channel for reusable abrasive media and a second channel for non-reusable abrasive media; wherein the separator assembly is further configured to separate reusable abrasive media from non-reusable abrasive media by passing the separated reusable abrasive media via the first channel and by passing the separated non-reusable abrasive media via the second channel; wherein the first channel terminates at a reusable abrasive media outlet valve further comprising at least one first hose, at least one first adapter; and at least one first abrasive media hopper; and wherein the second channel terminates at a discards abrasive media outlet valve further comprising at least one second hose, at least one second adapter; and at least one second abrasive media hopper.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653